 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 112 New Country Audi, Inc. 
and
 International Associ
a-tion of Machinists & Aerospace Workers, AFL
ŒCIO, District Lodge 26.  
Case 34
ŒCAŒ12563 November 9, 2010
 DECISION AND ORDER
 BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
BECKER
 AND 
HAYES
 This is a refusal
-to-bargain case in 
which the R
e-spondent is contesting the Union™s certification as ba
r-gaining representative in the underlying representation 
proceeding.  Pursuant to a charge filed on January 4, 

2010, the General Counsel issued the complaint on Jan
u-ary 8, 2010, alleging tha
t the Respondent has violated 
Section 8(a)(5) and (1) of the Act by refusing the U
n-ion™s request to bargain following the Union™s certific
a-tion in Case 34
ŒRCŒ2320.  (Official notice is taken of 
the ﬁrecordﬂ in the re
presentation proceeding as defined 
in th
e Board™s Rules and Regulations, Sections 102.68 

and 102.69(g); 
Fro
ntier Hotel
, 265 NLRB 343 (1982).)  
The Respondent filed an answer admitting in part and 

denying in part the allegations in the complaint, and a
s-
serting affirmative defenses.
1 On January 25
, 2010, the General Counsel filed a M
o-tion for Summary Judgment and Memorandum in Su
p-port of Motion.  On January 26, 2010, the Board i
ssued 
an order transferring the proceeding to the Board and a 
Notice to Show Cause why the motion should not be 
granted.  
The Respondent filed a r
esponse.
 On March 2, 2010, the two sitting members of the 
Board issued a Decision and Order in this procee
ding, 
which is reported at 355 NLRB No. 16
 (not 
reported in 
Boar
d volumes)
.2  Thereafter, the Respondent filed a 
pet
ition for 
review in the United States Court of Appeals 
for the District of Columbia Circuit, and the General 
Counsel filed a cross
-application for enforcement.
 On June 17, 2010, the United States Supreme Court i
s-
sued its decision in 
New Process Steel, L.P. v. NLRB
, 130 S.Ct. 2635, holding that under Section 3(b) of the 
Act, in order to exercise the delegated authority of the 
Board, a delegee group of at least three members must be 
maintained.  Thereafter, the Board issued an order setting 
aside the above
-referenced d
ecision and order, and r
e-1 The Respondent™s answer denies sufficient knowledge concerning 
the filing and service of the charge, but admits that it received a copy of 
the charge on January 7, 2010.
 2 Effective midnight December 28, 2007, Mem
bers Liebman, 
Schaumber, Kirsanow, and Walsh delegated to Members Liebman, 

Schaumber, and Kirsanow, as a three
-member group, all of the powers 
of the National Labor Relations Board in anticipation of the expir
ation 
of the terms of Members Kirsanow and Wals
h on December 31, 2007.  
Thereafter, pursuant to this delegation, the two sitting me
mbers issued 
decisions and orders in unfair labor practice and representation cases.
 tained this case on its docket for further action as appr
o-priate.  
 On August 24, 2010, the Board issued a further Dec
i-sion, Certification of Represent
ative, and Notice to Show 
Cause in Cases 34
ŒCAŒ12563 and 34
ŒRCŒ2320, which 
is re
ported at 355 NLRB 
596
.  Thereafter, the Acting 
General Counsel filed an amendment to the co
mplaint in 
Case 34
ŒCAŒ12563, and the Respondent filed an 
amended response to the General Counsel™s Motion for 
Summary Judgment and Notice to Show Cause and 
memora
ndum in support.
3 The National Labor Relations Board has del
egated its 
authority in this proceeding to a three
-member panel.
 Ruling on Motion for Summary Judgment
 The Respondent admits its refusal to bargain, but co
n-tests the validity of the certification ba
sed on its obje
c-tions to the election in the representation procee
ding. 
 All representation issues raised by the Respondent 
were or could have been litigated in the prior represent
a-tion proceeding.  The Respondent does not offer to a
d-duce at a hearing any 
newly discovered and previously 
unavailable evidence, nor does it allege any special ci
r-cumstances that would require the Board to reexamine 

the decision made in the represent
ation proceeding.  We 
therefore find that the R
espondent has not raised any 
repre
sentation issue that is properly litigable in this u
n-fair labor practice proceeding.  See 
Pittsburgh Plate 
Glass Co. v. NLRB
, 313 U.S. 146, 162 (1941).  Accor
d-ingly, we grant the Motion for Summary Judgment.
4 On the entire record, the Board makes the fo
llowing
 FINDINGS OF 
FACT
 I.  JURISDICTION
 At all material times, the Respondent, a corporation 
with a facility located in Gree
nwich, Connecticut (the 
Greenwich facility), has been engaged in the retail sale 

and service of automobiles.
5 3 The amendment to the complaint substitutes ﬁAugust 24, 2010ﬂ for 
ﬁNovember 18, 2009ﬂ 
in co
mplaint pars. 8 and 9 as the date on which 
the Union was certified as the exclusive collective
-bargaining repr
e-sentative of the unit employees.  Although the Respondent failed to file 
a timely amended answer to the amendment to the complaint, its 
amen
ded response to the Motion for Summary Judgment and Notice to 
Show Cause rei
terates the position taken in its answer to the original 
complaint, in which the Respondent denied that the Union was properly 
certified by the Board.  The Respondent does not disp
ute that the cert
i-fication was issued on August 24, 2010.  
 4 Thus, we deny the Respondent™s request that the complaint be di
s-missed in its entirety.
 5 In its answer to the complaint, the Respondent states that it is a 
New York State corporation. To the ex
tent that the Respondent may 
deny that it is a Connecticut corporation, as alleged in the co
mplaint, 
we find it unnecessary to resolve this issue because the Respondent 

admits that it is a corpor
ation.
 356 NLRB No. 22
                                                                                                                        NEW COUNTRY AUDI
 113 During the 12
-month per
iod ending December 31, 
2009, the Respondent, in conducting its business oper
a-tions described above, derived gross revenues in excess 
of $500,000, and purchased and received at its Gree
n-wich facility goods valued in excess of $50,000 d
irectly 
from points l
ocated outside the State of Co
nnecticut.
 We find that the Respondent is an e
mployer engaged 
in commerce within the mea
ning of Section 2(2), (6), and 
(7) of the Act and that the Union, International Associ
a-tion of Machinists and Aerospace Workers, AFL
ŒCIO, 
District Lodge 26, is a labor organization within the 
meaning of Section 2(5) of the Act.
 II.  ALLEGED UNFAIR LABOR
 PRACTICES
 A.  The Certification
 Following the representation election held July 17, 
2009, the Union was certified on August 24, 2010, as the
 exclusive collective
-bargaining representative of the e
m-ployees in the following appropriate unit:
  All full
-time and regular part
-time service technicians 
employed by the Employer at its Greenwich, Connect
i-cut Audi facility; but excluding all other emplo
yees, o
f-fice clerical employees, and guards, professional e
m-ployees, and superv
isors as defined in the Act.
  The Union continues to be the exclusive co
llective
-bargaining representative of the unit e
mployees under 
Section 9(a) of the Act.
 B.  Refusal to Ba
rgain
 By letter dated December 14, 2009, the Union reques
t-ed that the Respondent recognize and bargain with it as 
the exclusive collective
-bargaining represent
ative of the 
unit.  By letter dated December 24, 2009, the R
espondent 
advised the Union that it w
as refusing to reco
gnize and 
bargain with the Union.  It has conti
nued to do so since 
the Union™s certification.  We find that this fai
lure and 
refusal constitutes an unlawful failure and refusal to re
c-
ognize and bargain with the Union in viol
ation of Sect
ion 
8(a)(5) and (1) of the Act.
 CONCLUSION OF 
LAW By failing and refusing to recognize and bargain with 
the Union as the exclusive collective
-bargaining repr
e-sentative of employees in the appropriate unit, the R
e-spondent has engaged in unfair labor practic
es affec
ting 
commerce within the meaning of Section 8(a)(5) and (1) 
and Section 2(6) and (7) of the Act.
6 6 In 
Howard Plating Industries
, 230 NLRB 178, 179 (197
7), the 
Board stated:
  Although an employer™s obligation to bargain is established 
as of the date of an election in which a majority of unit employees 
REMEDY
 Having found that the Respondent has violated Section 
8(a)(5) and (1) of the Act, we shall order it to cease and 
desist, to recognize and barga
in on request with the U
n-ion and, if an understanding is reached, to embody the 
understanding in a signed agreement.
 To ensure that the employees are a
ccorded the services 
of their selected bargaining agent for the period provided 

by law, we shall construe
 the initial period of the certif
i-cation as beginning the date the Respondent begins to 
bargain in good faith with the Union.  
Mar
-Jac Poultry 
Co., 136 NLRB 785 (1962); 
Lamar Hotel
, 140 NLRB 
226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert. 

denied
 379 U.S. 817 (1964); 
Burnett Co
nstruction Co
., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10th 
Cir. 1965).
 ORDER
 The National Labor Relations Board orders that the 
Respondent, New Country Audi, Inc., Greenwich, Co
n-necticut, its officers, agents, succe
ssors, and assigns, 
shall
 1. Cease and desist from
 (a) Failing and refusing to recognize and ba
rgain with 
International Association of Machinists and Aerospace 
Workers, AFL
ŒCIO, District Lodge 26, as the exclusive 
collective
-bargaining representative of th
e e
mployees in 
the bargaining unit.
 (b) In any like or related manner interfering with, r
e-straining, or coercing employees in the exercise of the 
rights guaranteed them by Section 7 of the Act.
 2. Take the following affirmative action nece
ssary to 
effectua
te the policies of the Act.
 (a) On request, bargain with the Union as the excl
usive 
collective
-bargaining representative of the emplo
yees in 
the following appropriate unit on terms and cond
itions of 
employment and, if an understanding is reached, embody 
the understanding in a signed agre
ement:
  vote for union representation, the Board has never held that a 
simple refusal to initiate collective
-barg
aining negotiations pen
d-
ing final Board resolution of timely filed objections to the election 
is a 
per se
 violation of Section 8(a)(5) and (1).  There must be a
d-
ditional evidence, drawn from the employer™s whole course of 
conduct, which proves that the ref
usal was made as part of a bad
-faith effort by the employer to avoid its bargaining obligation.
  No party has raised this issue, and we find it u
nnecessary to decide in this 
case whether the unfair labor practice began on the date of Respondent™s 
initial r
efusal to ba
rgain at the request of the Union, or at some point later in 
time.  It is undisputed that the Respondent has co
ntinued to refuse to bargain 
since the Union™s certification and we find that co
ntinuing refusal to be 
unlawful.  Regar
dless of the e
xact date on which Respondent™s admitted 
refusal to bargain became unlawful, the remedy is the same.
                                                                                                                                                          DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 114 All full
-time and regular part
-time service technicians 
employed by the Employer at its Greenwich, Connect
i-cut Audi facility; but excluding all other employees, o
f-fice clerical employees, and guards, professional e
m-ployees, and superv
isors as defined in the Act.
  (b) Within 14 days after service by the R
egion, post at 
its facility in Greenwich, Connecticut, copies of the a
t-tached notice marked ﬁAppendix.ﬂ
7  Copies of the n
otice, 
on forms provided by the Regional Direc
tor for R
egion 
34, after being signed by the Respondent™s autho
rized 
representative, shall be posted by the Respondent and 
maintained for 60 consecutive days in conspicuous pla
c-es including all places where notices to employees are 
customarily posted.  In 
addition to physical posting of 
paper notices, notices shall be distributed electron
ically, 
such as by email, posting on an intranet or an internet 

site, and/or other electronic means, if the Respondent 
customarily comm
unicates with its employees by such 
means.
8  Reasonable steps shall be taken by the R
e-spondent to ensure that the notices are not altered, d
e-faced, or covered by any other material.  In the event 
that, during the pendency of these proceedings, the R
e-spondent has gone out of business or closed
 the facility 
involved in these proceedings, the Respondent shall d
u-
plicate and mail, at its own expense, a copy of the notice 

to all current employees and former e
mployees employed 
by the Respondent at any time since December 24, 2009.  
 (c) Within 21 day
s after service by the Region, file 
with the Regional Director a sworn certification of a r
e-sponsible official on a form provided by the Region a
t-testing to the steps that the Respondent has taken to 

comply.
  7 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the N
a-tional Labor Relat
ions Boardﬂ shall read ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
 8 For the reasons stated in his dissenting opinion in 
J. Picini Floo
r-ing
, 356 NLRB 
11 (2010), Member Haye
s would not require ele
ctronic 
distribution of the notice.
 APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF
 THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we vi
o-lated Federal labor law and has ordered us to post and obey 
this n
otice.
  FEDERAL LAW GIVES YO
U THE RIGHT TO
  Form, join,
 or assist a union
 Choose representatives to bargain with us on 
your behalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  WE WILL NOT
 fail and refuse to recognize and bargain 
with International Association of Machinists and Aer
o-space Workers, AFL
ŒCIO, District Lodge 26, as the e
x-clusive collective
-bargaining representative of the e
m-ployees in the bargaining unit.
 WE WILL NOT
 in any like or related manner interfere 
with, restrain
, or coerce you in the exe
rcise of the rights 
guaranteed you by Section 7 of the Act.
 WE WILL
, on request, bargain with the U
nion and put 
in writing and sign any agreement reached on terms and 
conditions of employment for our employees in the fo
l-lowing ba
rgaining unit:
  All full
-time and regular part
-time service technicians 
employed by us at our Greenwich, Connecticut Audi 

facility; but excluding all other employees, office cler
i-cal employees, and guards, professional employees, 
and superv
isors as defined 
in the Act.
   NEW 
COUNTRY 
AUDI
, INC
.                                                               